Judgment in this personal injury negligence action, awarding plaintiff wife $100,000 and plaintiff husband $10,000, unanimously reversed, on the law and on the facts, the verdict vacated and a new trial granted, with $50 costs and disbursements to defendant-appellant, unless plaintiffs stipulate to accept $55,000 and $7,500, respectively, in lieu of the award by verdict as modified by the trial court, in which event the judgment is modified to that extent, and, as so modified, affirmed, with $50 costs and disbursements to defendant-appellant. The injured plaintiff, a 61-year-old housewife, suffered a broken hip with a consequent insertion of an Austin-Moore prosthesis and a Colies’s fracture of the right forearm when riding as a passenger in defendant’s bus. She was thrown to the floor when the bus stopped suddenly. The wrist fracture has healed satisfactorily and while the hip may require further surgery, the plaintiff is still ambulatory. The injuries suffered by plaintiff are serious but the jury verdicts were still clearly excessive and should be reduced (e.g. Greenberg v. Woolworth Co., 18 Misc 2d 141, 145, affd. 10 A D 2d 567; Wood v. Webster Paper & Supply Co., 284 App. Div. 169, 174; 7 Warren, Negligence, § 7.15, p. 171; 11 N. Y. Damages Law, § 1090). Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Stevens and Capozzoli, JJ.